Per Curiam.

Where, as here, the trial court in a replevin action directed a verdict for defendant on the ground that the court had no jurisdiction of the action, there could be no new trial for the purpose of fixing the value of the chattels. What is the value of the chattels would be immaterial in the circumstances since the only judgment that could be entered on such a verdict would be a dismissal of the complaint on the ground that the court was without jurisdiction of the action.
The determination of the Appellate Term and the order of the Municipal Court should be reversed, with $20 costs and disbursements in this court and $25 costs in the Appellate Term to the appellant, and the motion for a new trial denied.
Martin, P. J., Townley and Cohn, JJ., concur; Glennon and Dore, JJ., dissent and vote to affirm.
Determination of the Appellate Term and the order of the Municipal Court reversed, with $20 costs and disbursements in this court and $25 costs in the Appellate Term to the appellant, and the motion for a new trial denied. [See post, p. 1014.]